                     Case 2:18-cv-00289-JCM-PAL Document 55 Filed 11/07/18 Page 1 of 3



                 1   Leslie Bryan Hart, Esq. (SBN 4932)                  Jason C. Kolbe, Esq. (SBN 11624)
                     John D. Tennert, Esq. (SBN 11728)                   Kevin S. Soderstrom, Esq. (SBN 10235)
                 2   FENNEMORE CRAIG, P.C.                               TIFFANY & BOSCO, P.A.
                     300 E. Second St., Suite 1510                       10100 W. Charleston Boulevard, Suite 220
                 3   Reno, Nevada 89501                                  Las Vegas, NV 89135
                     Tel: 775-788-2228 Fax: 775-788-2229                 Tel: 702-258-8200 Fax: 702-258-8787
                 4   lhart@fclaw.com; jtennert@fclaw.com                 jck@tblaw.com; kss@tblaw.com
                                    and
                 5   (Admitted Pro Hac Vice)                             Attorneys for Plaintiff U.S. Bank National
                     Asim Varma, Esq.                                    Association
                 6   Howard N. Cayne, Esq.
                     Michael A.F. Johnson, Esq.
                 7   ARNOLD & PORTER KAYE SCHOLER LLP
                     601 Massachusetts Ave., NW
                 8   Washington, DC 20001-3743
                     Tel: (202) 942-5000 Fax: (202) 942-5999
                 9   Asim.Varma@apks.com;
                     Howard.Cayne@apks.com;
               10    Michael.Johnson@apks.com

               11    Attorneys for Plaintiffs Federal Housing Finance
                     Agency and Federal Home Loan Mortgage
               12    Corporation

               13
                                                     UNITED STATES DISTRICT COURT
               14                                         DISTRICT OF NEVADA

               15    FEDERAL HOUSING FINANCE AGENCY,                    CASE NO. 2:18-cv-00289-JCM-PAL
                     as conservator of Federal Home Loan
               16    Mortgage Corporation; FEDERAL HOME
                     LOAN MORTGAGE CORPORATION; and
               17    U.S. BANK NATIONAL ASSOCIATION,                    STIPULATION AND [PROPOSED]
                                                                        ORDER FOR EXTENSION OF TIME TO
               18                               Plaintiffs,             FILE OPPOSITION TO MOTION FOR
                              vs.                                       SUMMARY JUDGMENT
               19
               20    PLACER BULLION TRUST #9166; and NV                             [FIRST REQUEST]
                     WEST SERVICING, LLC, as Trustee, an
               21    unknown trust,
                                     Defendants.
               22

               23
                              Plaintiffs Federal Home Loan Mortgage Corporation (“Freddie Mac”), Federal Housing
               24
                     Finance Agency, as conservator of Freddie Mac (“FHFA”), and U.S. Bank National Association
               25
                     (collectively, Plaintiffs”), and Defendants Placer Bullion Trust #9166 and NV West Servicing,
               26
                     LLC, as Trustee (collectively, “Defendants”), hereby stipulate and agree as follows:
               27

               28

 300 E. SECOND ST.   LHART/14383227.1/038236.0001
     SUITE 1510
RENO, NEVADA 89501
    775-788-2200
                     Case 2:18-cv-00289-JCM-PAL Document 55 Filed 11/07/18 Page 2 of 3



                 1                1.     Plaintiffs may have an extension of time to file their Opposition to Defendants’
                 2                       Motion for Summary Judgment filed on October 31, 2018 (ECF No. 52).
                 3                       Currently, Plaintiffs’ response is due on or before November 21, 2018.
                 4                2.     The parties request a one-week extension through November 28, 2018.
                 5                This is Plaintiffs’ first request for an extension of time to file their Opposition to
                 6   Defendants’ Motion for Summary Judgment. Plaintiffs seek additional time due to the press of
                 7   business as counsel has deadlines in this matter as well as others, and to accommodate counsel’s
                 8   schedules over the upcoming Thanksgiving holiday. This extension is not intended to delay
                 9   //////////
               10    //////////
               11    //////////
               12    //////////
               13    //////////
               14    //////////
               15    //////////
               16    //////////
               17    //////////
               18    //////////
               19    //////////
               20    //////////
               21    //////////
               22    //////////
               23    //////////
               24    //////////
               25    /////////
               26    /////////
               27    /////////
               28    /////////
                     LHART/14383227.1/038236.0001
 300 E. SECOND ST.
     SUITE 1510
                                                                         2
RENO, NEVADA 89501
    775-788-2200
                     Case 2:18-cv-00289-JCM-PAL Document 55 Filed 11/07/18 Page 3 of 3



                 1   these proceedings, and granting Plaintiffs’ request will not prejudice any party.
                 2            DATED: November 7, 2018.
                 3   TIFFANY & BOSCO, P.A.                            FENNEMORE CRAIG, P.C.
                 4   By: /s/ Kevin S. Soderstrom                      By:      /s/ Leslie Bryan Hart
                         Jason C. Kolbe, Esq. (SBN 11624)                   Leslie Bryan Hart, Esq. (SBN 4932)
                 5       Kevin S. Soderstrom, Esq. (SBN 10235)
                         10100 W. Charleston Blvd., Suite 220               John D. Tennert, Esq. (SBN 11728)
                 6       Las Vegas, NV 89135                                300 E. Second St., Suite 1510
                         Tel: 702-258-8200 Fax: 702-258-8787                Reno, Nevada 89501
                 7       jck@tblaw.com; kss@tblaw.com                       Tel: 775-788-2228 Fax: 775-788-2229
                                                                            lhart@fclaw.com; jtennert@fclaw.com
                 8   Attorneys for Plaintiff U.S. Bank National                              and
                     Association                                      ARNOLD & PORTER KAYE SCHOLER LLP
                 9
                                                                          Asim Varma, Esq.
               10                                                         Howard N. Cayne, Esq.
                                                                          Michael A.F. Johnson, Esq.
               11                                                     Attorneys for Plaintiffs Federal Housing
                                                                      Finance Agency and Federal Home Loan
               12                                                     Mortgage Corp.
               13
                     LAW OFFICES OF MICHAEL F.
               14    BOHN, ESQ., LTD.

               15
                     By:      /s/ Michael F. Bohn
               16          Michael F. Bohn, Esq.
                           Adam R. Trippiedi, Esq.
               17          2260 Corporate Circle, Suite 480
                           Henderson, Nevada 89074
               18          Tel: 702-642-3113 Fax: 702-642-9766
                           mbohn@bohnlawfirm.com
               19          atrippiedi@bohnlawfirm.com

               20    Attorneys for Defendants Placer Bullion
                     Trust #9166; and NV West Servicing, LLC,
               21    as Trustee

               22
                                                                  ORDER
               23
                                                                   IT IS SO ORDERED.
               24
                                                                   ___________________________________
               25                                                  UNITED STATES
                                                                           STATESMAGISTRATE     JUDGE
                                                                                   DISTRICT JUDGE
               26                                                          November 8, 2018
                                                                   DATED: ________________________
               27

               28
                     LHART/14383227.1/038236.0001
 300 E. SECOND ST.
     SUITE 1510
                                                                      3
RENO, NEVADA 89501
    775-788-2200
